DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9-12, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11 and 14 of U.S. Patent No. 10,734,524 (hereinafter “Pat-524”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-524 discloses all the claimed limitations of the claims.  See rejections below.
Pat-524 discloses [Re claim 1] a method of forming a Fin Field-Effect Transistor (FinFET) device, the method comprising: forming a gate structure over a fin; forming a recess in the fin adjacent to the gate structure; forming a first semiconductor layer in the recess; forming a dummy spacer along a sidewall of the gate structure and over an end 
Pat-524 discloses [Re claim 9] further comprising, after replacing the dummy spacer, filling the recess by forming a second semiconductor layer (see claim 1 of Pat-524).
Pat-524 discloses [Re claim 10] wherein the first semiconductor layer is formed of a first semiconductor material with a first dopant (see claim 2 of Pat-524), and the second semiconductor layer is formed of the first semiconductor material with the first dopant, wherein a first dopant concentration of the first dopant in the first semiconductor layer is lower than a second dopant concentration of the first dopant in the second semiconductor layer (see claim 3 of Pat-524).
Pat-524 discloses [Re claim 11] wherein replacing the dummy spacer comprises: removing the dummy spacer by performing a second etching process; and after removing the dummy spacer, forming the spacer over the end portion of the first semiconductor layer (see claim 6 of Pat-524).
Pat-524 discloses [Re claim 12] wherein the first etching process is a dry etch process (see claim 5 of Pat-524), and the second etching process is a wet etch process (see claim 7 of Pat-524).
Pat-524 discloses [Re claim 17] a Fin Field-Effect Transistor (FinFET) device comprising: a fin over a substrate; a gate structure over the fin; and a source/drain region at least partially in the fin and adjacent to the gate structure, the source/drain region comprising: a first semiconductor layer extending from an upper surface of the fin into the fin, wherein the first semiconductor layer is non-conformal, and a first end portion of the first semiconductor layer proximate to the upper surface of the fin has a first thickness larger than a second thickness of a middle portion of the first semiconductor layer, wherein the middle portion of the first semiconductor layer is closer to the substrate than the first end portion of the first semiconductor layer; and a second semiconductor layer over the first semiconductor layer, wherein the first semiconductor layer and the second semiconductor layer comprise a semiconductor material doped with a dopant, wherein a first dopant concentration of the dopant in the first semiconductor layer is different from a second dopant concentration of the dopant in the second semiconductor layer (see claim 11 of Pat-524).
Pat-524 discloses [Re claim 19] wherein the source/drain region further comprises dislocations extending from the first end portion of the first semiconductor layer toward a center of the source/drain region (see claim 14 of Pat-524).

Allowable Subject Matter
Claims 2-7, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 recites forming the first semiconductor layer comprises conformally forming the first semiconductor layer to line sidewalls and a bottom of the recess.  
Claim 18 recites the gate spacer is directly over and contact the first end portion of the first semiconductor layer.
Claim 20 recites an atomic percentage of the dopant increases from a top surface of the FinFET device to a first depth into the FinFET device, then decreases from the first depth to a second depth larger than the first depth, then increases again from the second depth to a third depth larger than the second depth.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 3-7 depends from claim 2, so they are objected for the same reason.
Claims 21-25 are allowed.
The closest prior art, US Pub. 2015/0206939, discloses a FinFET device comprising source/drain regions having dislocations.  However, the prior art differ from the present invention because the prior art fails to disclose a first semiconductor layer and a second semiconductor layer in the source/drain regions with specific structure of the first semiconductor layer as disclosed in independent claim.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 recites a source/drain region over the fin and adjacent to the gate structure, the source/drain region comprising: a first semiconductor layer having a first 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 22-25 depend from claim 21, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 28, 2021